Title: To George Washington from Thomas Jefferson, 19 June 1779
From: Jefferson, Thomas
To: Washington, George


        
          Sir,
          Williamsburg [Va.] June 19th 1779.
        
        I have the pleasure to enclose you the particulars of Colo. Clarkes success against St Vincenne as stated in his letter but lately received the messenger with his first letter having been killed. I fear it will be impossible for Colo. Clarke to be so strengthened as to enable him to do what he desires indeed the express who brought this letter gives us reason to fear St Vincenne is in danger from a large body of Indians collected to attack it and said when he came from Kuskuskies to be within 30 leagues of the place. I also enclose you a letter from Colo. Shelby stating the effect of his success against the seceding cherokees and chuccamogga. The damage done them was killing a dozen, burning 11 Towns, 20,000 bushels of Corn collected probably to forward the expeditions which were to have been planned at the Council which was to meet Governor Hamilton at the mouth of Tenissee, and taking as many goods as sold for £25,000. I hope these two blows coming together and the depriving them of their head will in some measure effect the quiet of our frontieres this summer. We have intelligence also that Colo. Bowman from Kentuckey is in the midst of the Shawnee country with 300 men & hope to hear a good account of him. The enclosed order being in its nature important and generally interesting, I think it proper to transmit it to you with the reasons supporting it. It will add much to our satisfaction to know it meets ⟨your⟩ approbation. I have the honor to be with every sentiment of private respect & public gratitude Sir your most obedient & most hbe servant
        
          Thos Jefferson
        
        
          P.S. The distance of our north western counties from the scene of Southern service and the necessity of strengthening our Western

quarter have induced the Council to direct the new levies from the Counties of Yohoganie, Ohio, monongalia, Frederick, Hampshire, Barkly, Rockingham and greenbriar amounting to somewhat less than 300 men to enter into the 9th Regiment at Pittsburgh. The aid they may give there will be so immediate & important and what they could do to the Southward would be so late as I hope will apologize for their interference.
        
      